Concurring Opinion bt
Judge Craig :
In joining in this decision, I am compelled to note that our court, in two decisions filed within weeks of each other, has arrived at conflicting interpretations of the Weather Emergency Act of June 1, 1977, P.L. 4 (Act), 24 P.S. §15-1501.1, which supplemented the Public School Code of 1949, Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §1-101 et seq.
The difference of view focuses upon subsection (b) of Section 1501.1 of the Public School Code, added by the Act, which reads:
(b) An employe shall not receive additional salary for services rendered on days . . . rescheduled as a result of the Weather Emergency of 1977, unless the number of days rescheduled extends the number of days provided for in the original school calendar; in which case, an employe shall receive a prorata increase for such additional days. (Emphasis supplied.)
With respect to the emphasized portion of the subsection, the majority opinion here states:
This enactment makes no distinction between teaching and non-teaching days, but merely refers to ‘the number of days provided for in the original school calendar’.
To the contrary, in Scranton Federation of Teachers Local 1147 AFT v. Scranton School District, 45 Pa. Commonwealth Ct. 385, 407 A.2d 61 (1979) the decision turns upon an opposite interpretation, making a definite distinction between teaching and non-teaching days by reading the same language as if it allowed additional salary only where the rescheduling “extends the number of days [of instruction] provided for in the original school calendar,” the bracketed phrase *148being inserted by the majority opinion in Scranton Federation of Teachers, supra.
Although we will undoubtedly come to an end of cases arising* out of the weather emergency affecting the school year 1976-1977, this court desirably should provide a consistent statutory interpretation for the guidance of school administrations, teachers’ representatives and arbitrators.
I support the interpretation expressed by the majority in this case, for the reasons stated in my dissenting* opinion in Scranton Federation of Teachers, supra.
Judge Blatt joins in this concurring opinion.